Citation Nr: 1003028	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for a mental disorder. 

3.	Entitlement to service connection for hearing loss. 

4.	Entitlement to an increased rating for service-connected 
recurrent plantar warts, left foot.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1972 to October 
1975.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.     

The issues of service connection for PTSD and for a mental 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's hearing loss is not related to service.  

2.	The plantar wart disorder on the Veteran's left foot does 
not cover 12 square inches or 77 cm., and does not limit the 
function of his left foot.   


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).  

2.	The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected recurrent plantar warts, left 
foot, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7819-7804 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the Veteran with VCAA notification letters in 
July 2004, January 2005, and March 2006.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In these letters, VA informed the 
Veteran of the elements of his claims, and of the evidence 
necessary to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided VCAA notification letters to the Veteran prior to 
the June 2005 rating decision that denied his claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings in 
general, or of effective dates for the award of VA benefits, 
prior to the rating decision on appeal.  See Mayfield and 
Dingess/Hartman, both supra.  And VA did not provide a 
notification letter to the Veteran detailing the specific 
elements of his increased rating claim for a foot disorder.  
See Vazquez, supra.  See also 38 C.F.R. § 4.118.  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In the December 2005 Statement of the Case 
(SOC), the RO provided the Veteran with the rating criteria 
relevant to his increased rating claim.  And in the March 
2006 letter, the RO notified the Veteran regarding disability 
ratings and effective dates.  See Dingess/Hartman, supra.  
Following full notification, moreover, the RO readjudicated 
the Veteran's claims in the May 2006 and November 2007 
Supplemental SOCs of record.  These readjudications comply 
with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds VA's untimely notice in this matter to be harmless 
error.   

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And VA provided the Veteran with two VA 
compensation examinations for his increased rating claim for 
a left foot disorder.       

The Board notes that VA did not provide the Veteran with a VA 
compensation examination for the original service connection 
claim for hearing loss.    

The Board again notes that a VA medical examination and 
opinion is required only when a reasonable possibility exists 
that such assistance would aid in substantiating a claim.  38 
U.S.C.A. § 5103A; see Duenas v. Principi, 18 Vet. App. 512 
(2004).  The Court of Appeals of Veteran's Claims has 
recently held that the Secretary's duty to provide a medical 
examination is triggered where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; and (3) an 
indication that the disability may be associated with the 
Veteran's service; but (4) insufficient medical evidence on 
file for the Secretary to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in 
substantiating the service connection claim for hearing loss.  
The record indicates onset of the Veteran's hearing loss many 
years following discharge from service in 1975.  See 
38 C.F.R. § 3.303.  As further detailed below, no reasonable 
possibility exists that medical examination and opinion would 
aid the Veteran in substantiating his service connection 
claim here.  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits of the Claim to Service Connection

The Veteran claims service connection for hearing loss.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  

In assessing VA service connection claims for hearing loss, 
the Board must first determine whether the Veteran has a 
hearing disability under VA regulations.  Hearing 
disabilities are determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385 (2009).  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

The record in this matter shows that the Veteran has a 
hearing disability in his left ear.  A September 2006 VA 
audiology examination report of record indicates auditory 
thresholds higher than 40 decibels from 500 to 4000 Hertz, 
and indicates a speech recognition score in the left ear of 
44 percent.  38 C.F.R. § 3.385.  

The Board finds service connection unwarranted for this 
disorder, however, because the record indicates onset of 
hearing loss many years after service.  The Veteran's service 
treatment records are negative for complaints, treatment, or 
diagnoses for a hearing disorder.  The earliest medical 
evidence of a hearing disorder is dated in the early 2000s, 
over 25 years after discharge from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran did not 
file a claim for service connection for a hearing disorder 
until November 2004, over 29 years following service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  There is no medical evidence of a 
nexus between the Veteran's hearing loss and service.  See 
Pond, supra.  And the medical evidence of record addressing 
hearing loss indicates that hearing loss is not related to 
service.  In a VA treatment record dated in August 2005, it 
is indicated that the Veteran reported "gradual onset" of 
hearing loss over the "last 6-7 years."  This record also 
indicates that, following service, the Veteran experienced 
"significant noise exposure" during civilian employment in 
a factory.   

As such, a service connection finding for hearing loss is 
unwarranted here.  

III.  The Merits of the Claim for Increased Rating

In a November 1978 rating decision, the RO granted service 
connection for recurrent plantar warts on the Veteran's left 
foot at 0 percent disabling.  This evaluation was later 
increased to 10 percent.  In June 2004, the Veteran claimed 
entitlement to an increased rating, which the RO denied in 
the June 2005 rating decision on appeal.  

In this decision, the Board will evaluate the evidence to 
determine whether an increased rating has been warranted at 
any time during the appeal period, to include the one-year 
period prior to the Veteran's claim for increase in June 
2004.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings).  See also 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

The RO has rated the Veteran's left foot disorder under 
Diagnostic Codes 7819-7804 of 38 C.F.R. § 4.118.  Diagnostic 
Code (DC) 7819 addresses benign skin neoplasms, and directs 
VA to rate the disorder under DCs 7801 through 7805.  The 
Board notes that VA may use hyphenated diagnostic codes to 
more precisely describe the disorder at issue.  See 38 C.F.R. 
§ 4.27 (2009).  See also Tropf v. Nicholson, 20 Vet. App. 317 
(2006).  

Disabilities of the skin are rated under DCs 7801 to 7805 of 
38 C.F.R. § 4.118.  As the Veteran has already been rated as 
10 percent disabled, the Board will limit its analysis to 
whether a rating in excess of 10 percent is warranted.  Under 
DC 7801, a 20 percent evaluation is warranted where a scar, 
that is not on the head, face, or neck, is deep or limits 
motion, and is at least 12 square inches (or 77 square cm) in 
size.  Under DCs 7802-7804, which address superficial scars, 
unstable scars, and painful scars not on the head, face, or 
neck, a 10 percent evaluation is the maximum evaluation 
warranted.  Under DC 7805, other scars are to be rated based 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.  

The Veteran has described the symptoms associated with his 
disorder in various statements in the record.  Layperson are 
generally not capable of opining on matters requiring medical 
knowledge (e.g., whether a disorder relates to service).  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  But 
lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  As such, the Board finds the Veteran's 
claimed symptoms relevant in considering whether an increased 
rating is due in this matter.  

The Veteran contends that he has been unable to work due to 
his left foot plantar warts, and has been terminated from 
employment due to his foot disorder.  He maintains that his 
disorder causes him continuous pain, swelling, and loss of 
balance.  He stated during his February 2006 personal hearing 
before the RO that his left foot is deformed as a result of 
the pain he has experienced since serving in the navy.  He 
indicated that he needed to modify his left shoe to ease the 
pain.   

Nevertheless, the Board finds an increased rating unwarranted 
here under DCs 7801 through 7805.  As indicated, 10 percent 
is the maximum evaluation authorized under DCs 7802-7804.  
And the medical evidence indicates that the Veteran's skin 
disorder is not 12 square inches in size (DC 7801) and does 
not, contrary to his claims, limit function in his left foot 
(DC 7805).  

The relevant medical evidence of record consists of VA 
compensation examination reports dated in February 2005 and 
January 2008.  The February 2005 VA examiner reported the 
Veteran's complaints of constant pain, and his inability to 
stand for extended periods of time.  The Veteran indicated 
that he needed extra-large shoes due to the pain.  The 
examiner noted a 1/2 inch by 1/2 inch hard flat area on the ball 
of the first metatarsal and ball of the fifth metatarsal, 
amounting to total body surface of 0.1%.  The examiner noted 
the area as flat, palpable, and tender to touch.  The 
examiner noted no open ulcerations.  He found the Veteran 
with a normal gait, and found that the Veteran could stand 
without any problem.  The January 2008 examiner noted that 
the Veteran's warts had been treated with liquid nitrogen 
excision in 2005 and with topical cream.  The examiner 
indicated that the Veteran was not then using medication.  He 
reported the Veteran's complaints of pain and difficulty 
walking and standing for extended periods.  The examiner 
noted a 1.5 by 1 cm thick hard skin surface on the ball of 
the first metatarsal, a lesion measuring 2 cm by 1 cm on the 
ball of the fifth metatarsal, and a lesion measuring 2 cm by 
1 cm laterally and dorsally on the fifth metatarsal.  The 
examiner found each lesion tender to touch, and found the 
skin thick, hard, and hyperkeratotic with superficial 
scaling.  This examiner also indicated an affected body 
surface area of 0.1%.  And the examiner found no functional 
impairment on activities of daily living or occupation due to 
the plantar warts.  

Based on this evidence, an increased rating is unwarranted 
under DC 7801 because the Veteran's disorder does not cover 
an area of 12 square inches, or 77 square cm.  And an 
increase is unwarranted under DC 7805 because the disorder 
does not limit function in the left foot.  See 38 C.F.R. 
§ 4.118.    

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to service connection for hearing loss is 
denied.   

2.	Entitlement to an increased rating for service-connected 
recurrent plantar warts, left foot, is denied.    


REMAND

The medical evidence of record is not clear as to whether the 
Veteran currently has PTSD.  As such, the Board finds a VA 
compensation examination and opinion warranted here with 
regard to the service connection claim for PTSD.  

The Board will also remand the Veteran's claim for service 
connection for a mental disorder as it may be inextricably 
intertwined with the claim for service connection for PTSD.  
See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate 
claims are adjudicated together when they are "intimately 
connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with a psychiatrist.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.    

2.  The examiner should offer an 
opinion on whether the Veteran 
currently has PTSD.  

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


